Citation Nr: 1700121	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee arthritis, status post knee replacement in January 2015, with painful motion and limited flexion prior to October 3, 2015.

2. Entitlement to a rating in excess of 20 percent for left knee arthritis, status post knee replacement in January 2015, with limitation of extension beginning on October 3, 2013.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to December 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to comply with changes in law from the Court of Appeals for Veterans Claims (Court) and procedural requirements.  The left knee disability includes consideration of limitation of motion.  The Court in Correia found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The VA examinations to date did not address all of those measurements.  Therefore, remand is needed to comply with the Court's holding.

Additionally, the last adjudication by the AOJ was the July 2012 statement of the case.  As four years have lapsed, the record now contains new evidence for the left knee that the AOJ was not able to consider.  The Veteran has not waived AOJ review of this evidence.  Remand is also necessary for the AOJ to consider all the evidence and re-adjudicate.  

The record suggests that the Veteran may have separate symptoms associated with prior meniscal tears and repairs in his left knee.  The Board does not intimate any opinion on those symptoms in this remand and will wait to analyze the Veteran's entire left knee symptomatology after additional development.  The evidence shows that the Veteran is currently employed as a corrections officer, and a claim for total disability based on individual unemployability (TDIU) is not inferred at this time.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Finally, any new VA treatment records should be associated with the claims file.  Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding VA treatment records.

2. After completion of #1, schedule the Veteran for an examination for his left knee.  The examiner should review the claims file to become familiar with the pertinent medical history of the knee disability.  The examiner should measure and record the subjective and objective symptoms and impairment.  Additionally, address the following:

a. Test both knee joints, addressing pain on both passive and active motion and on both weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b. Review the prior knee examinations and opine as to whether the above requested measurements would be similar if taken at the time of the March 2015 examination and prior to his left knee replacement surgery and if not, how they would have differed. 

c. If the Veteran reports any flare-ups in symptoms, the examiner should express an opinion on whether pain could significantly limit functional ability during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Issue a supplemental statement of the case with consideration of all relevant evidence, to include any evidence added since the July 2012 statement of the case, and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).

